Citation Nr: 0325987	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  98-06 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for bilateral hearing loss.

2.  Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 20 percent disabling prior to July 15, 
1999, and in excess of 40 percent thereafter.  

4.  Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for lumbar disc disease 
secondary to service-connected lumbar strain.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1945 to December 
1946, August 1950 to August 1956, and October 1956 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The issue of an increased evaluation for prostatitis, 
currently evaluated as 10 percent disabling will be addressed 
in the Remand portion of this action.

The veteran filed a notice of disagreement in September 1997 
to an April 1997 RO decision with respect to the issue of 
entitlement to service connection for lumbar disc disease 
secondary to service-connected lumbar strain. The Board has 
reviewed the claims file and has determined that a remand is 
warranted regarding this matter, and the remand order follows 
the decision below. See Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran manifests level V hearing loss in the right 
ear and level VI hearing 
loss in the left ear.

3.  The veteran's lumbar strain was manifested by no more 
than severe limitation of motion of the lumbosacral spine 
with objective evidence of pain and muscle spasms and 
tenderness of the paravertebral muscles prior to and after 
July 15, 1999.

4.  The appellant's service-connected general anxiety 
disorder is manifested by considerable impairment that does 
not more nearly approximate severe impairment or occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

5.  The veteran has a high school education and reportedly 
last worked on a full time basis in 1980.

6.  The veteran is service-connected for lumbosacral strain 
evaluated as 40 percent; generalized anxiety disorder 
evaluated as 50 percent disabling; chronic prostatitis 
calculary evaluated as 10 percent disabling; and bilateral 
hearing loss evaluated as 30 percent disabling.   

7.  The veteran's combined disability rating is 80 percent.  

8.  The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6296 (1987); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (2002). 

2.  The schedular criteria have been met for a rating of 40 
percent for lumbosacral strain prior to July 15, 1999, but 
have not been met for a rating in excess of 40 percent 
subsequent to July 15, 1999.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292, 5295 
(2002).

3.  The criteria for a 50 percent disability rating for 
general anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, 4.132, Diagnostic Code 
9433 (1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 
9433 (2002).

4.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case, the supplemental statement of the case, and a May 
2002 letter, the veteran has been informed of the evidence 
necessary to substantiate his claim.  Pertinent identified 
medical and other records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Increased ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  

III.  Bilateral hearing loss

According to a February 1997 VA audiologic examination 
report:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
20
60
65
70
53
LEFT
65
65
65
65
65

Speech recognition testing scores were 80 percent in the 
right ear and 70 percent in the left.  These audiometric 
results translate into level II for the right ear and level V 
for the left ear.  38 C.F.R. § 4.85, Tables VI, VII (1998). 

According to a July 1997 VA audiologic examination report:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
20
60
65
70
53
LEFT
65
65
65
65
65

Speech recognition testing scores were not obtainable due to 
language difficulties. These audiometric results translate 
into level III for the right ear and level V for the left 
ear.  38 C.F.R. § 4.85, Tables VI, VIa, VII (1998). 

According to a June 2002 VA audiologic examination report:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
30
70
75
65
60
LEFT
60
70
75
75
70

Speech recognition testing scores were 80 percent in the 
right ear and 80 percent in the left.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155 (West 1991). Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present. 38 
C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 
282 (1991). Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 (2002). It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2002), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor. 38 C.F.R. § 
4.3 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of hearing loss pursuant to the criteria in 
effect when the veteran filed him claim is based on the 
results of controlled speech discrimination tests together 
with an average of hearing threshold levels as measured by 
pure tone audiometry.  38 C.F.R. § 4.85 (1998).  The 
frequencies considered for rating purposes are 1,000, 2,000, 
3,000 and 4,000 hertz.  The evaluations derived from the 
Rating Schedule are intended to make proper allowance for 
improvement by hearing aids, and examinations to determine 
any such improvement are unnecessary.  38 C.F.R. § 4.86 
(1998).  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Board notes that the newer criteria were also changed, 
effective June 10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87).  Under the new 
criteria, when the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. § 
4.86).  Each ear will be rated separately.






TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI




Table VII
Percentage Evaluation for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of new criteria, but only the former criteria 
are to be applied for the period prior to the effective date 
of new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), overruled in part by Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003); VAOPGCPREC 3-2000 (April 
10, 2000), published at 65 Fed. Reg. 33,422 (2000).

During the pendency of the appeal there are three VA 
audiological examinations for consideration.  The February 
and July 1997 VA audiological examination results do not meet 
the criteria for a rating in excess of 10 percent under the 
old regulations.

Prior to June 10, 1999, the old regulation provided for no 
more than a 10 percent rating based on the results of the 
February and July 1997 VA audiological examination report 
results.

In contrast, the results of the June 2002 examination 
indicate that the veteran has an exceptional pattern of 
hearing impairment for and that 38 C.F.R. § 4.86(a)(b) is for 
application.  When the average pure tone threshold values for 
the June 2002 examination are applied to Table VI, the 
numeric designation for the right ear is IV.  Given that the 
puretone threshold is 30 decibels at 1000 Hertz and 70 at 
2000 Hertz, the veteran's right ear is elevated to the next 
higher Roman numeral.  Therefore, the numeric designation for 
the right ear is V.  38 C.F.R. § 4.86 (b).  When the average 
pure tone threshold values for the left ear are applied to 
Table VI, the numeric designation is IV.  With respect to the 
left ear, each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is in excess of 55 decibels. When 
applied to Table VIa, the pure tone threshold values for the 
left ear is VI.  38 C.F.R. § 4.86(a).  The Board finds that 
level VI under Table VIa is higher than level IV under Table 
VI.  Therefore, the Board will apply level VI.

When these numeric designation values are applied to Table 
VII, Percentage Evaluation for Hearing Impairment, the 
disability rating is 30 percent.  Accordingly, the Board 
concludes that the veteran's bilateral hearing loss 
disability is appropriately evaluated as 30 percent 
disabling.  

The old regulations provide for no more than a 10 percent 
rating based on the June 2002 VA examination test results.  
C.F.R. § 4.85, Tables VI, VIa, VII (1998).  Therefore, the 
Board finds that the amended regulations are more favorable 
to the veteran's claim. 

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  The record reflects that the veteran has 
not required frequent periods of hospitalization for this 
disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum there is no indication in the record that the average 
industrial impairment from the veteran's hearing loss 
disability would be to a degree in excess of that 
contemplated by the currently assigned evaluations.  
Therefore, referral of the case for extra-schedular 
consideration is not in order.

IV.  Lumbar spine

A 20 percent disability rating is warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
disability rating is warranted for severe limitation of 
motion of the lumbar spine. 38 C.F.R. 4.71a Diagnostic Code 
5292 (2002).

The schedular criteria for lumbosacral strain call for a 20 
percent disability rating for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a 40 percent disability rating for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a 
Diagnostic Code 5295 (2002).  Terms such as "moderate", and 
"severe" are not defined in VA regulations, and the Board 
must arrive at an equitable and just decision after having 
evaluated the evidence. 38 C.F.R. 4.6 (2002).

Under 38 C.F.R. 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 4.59, 
painful motion is an important factor of disability from 
arthritis [and] actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.

The RO increased from 20 percent to 40 percent the evaluation 
of the veteran's lumbosacral spine disorder, pursuant to 
Diagnostic Code 5295, which is the maximum rating available 
under Diagnostic Code 5295 for this disability, and made the 
increase effective July 15, 1999.  The veteran did not 
indicate that this disability warranted an extraschedular 
evaluation, nor did the RO consider one.

The Board will first consider whether a rating in excess of 
40 is warranted prior to July 15, 1999.  We find that the 
evidence of record reflects symptomatology that more nearly 
approximates the criteria for a 40 percent disability 
evaluation under Diagnostic Code 5292.  38 C.F.R. 4.7, 4.71a 
Diagnostic Code 5292 (2002).  The evidence prior to the July 
1999 VA examination report is incomplete.  Nevertheless, the 
VA examination report findings dated July 15, 1999, 
corroborate the veteran's complaints of increased pain and 
impairment of the lumbar spine.  

However, a rating in excess of 40 percent is not warranted 
under Diagnostic Code 5295.  Analysis of the veteran's 
symptoms under other diagnostic codes pertaining to spinal 
disorders cannot provide a higher evaluation for the 
veteran's lower back disorder.  For example, a higher rating 
is not provided under Diagnostic Code 5295.  Higher 
evaluations are provided under Diagnostic Codes 5286 and 5289 
for ankylosis or under Diagnostic Code 5293 for pronounced 
intervertebral disc syndrome.  With respect to Diagnostic 
Codes 5286 and 5289, ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  An evaluation in excess of 40 percent for the 
veteran's disability is not warranted under Diagnostic Codes 
5286 or 5289 because the veteran's service-connected 
disability has not been shown to result in ankylosis.  The 
medical evidence of record does not include a diagnosis of 
ankylosis of the lumbar spine. 

With respect to Diagnostic Code 5293, service connection has 
not been established for intervertebral disc syndrome; 
accordingly, this diagnostic code, both the old and the 
amended version, does not apply to this case.  Finally, 
because the rating standards for sacroiliac injury and 
weakness under Diagnostic Code 5294, are the same as for 
Diagnostic Code 5295, this code provides no basis for a 
higher evaluation of the veteran's disability.

While the veteran contends that he experiences functional 
impairment due to his low back disorder, the Board notes that 
the DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston.  Given that 
severe limitation of motion is the maximum rating pursuant to 
Diagnostic Code 5292, the veteran is not service connected 
for intervertebral disc syndrome, and a higher evaluation 
requires ankylosis, the DeLuca standards do not apply in this 
case.  Hence, the Board finds that a rating in excess of 40 
percent is not warranted.

The Board has considered the evidence of record that favors 
the veteran's claim for a possible rating in excess of 40 
percent subsequent to July 15, 1999, which essentially is 
comprised of the medical evidence previously discussed and 
the written statements submitted by the veteran.  
Nevertheless, the Board finds that this favorable evidence is 
outweighed by the evidence discussed in the preceding 
paragraphs.  It is important to note that, as a layperson 
untrained in the fields of medicine and/or science, the 
veteran is not competent to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that new rating criteria for evaluating 
intervertebral disc syndrome became effective September 23, 
2002 and September 26, 2003.  These amendments are not 
applicable in this case because the issue involves the rating 
prior to July 15, 1999, which is prior to the effective date 
of the amended regulations.  In addition, as previously 
discussed, the intervertebral disc disease syndrome is not a 
part of the service-connected disability and the old and new 
provisions are not applicable.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Although the Board has carefully 
considered the veteran's contentions with respect to the low 
back disability, given the competent findings on examination, 
and the symptoms associated with the service-connected 
disability at issue, a rating in excess of 40 percent is not 
in order.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5292, 5295.

V. Generalized anxiety disorder

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, formerly 
set forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 
38 C.F.R. §§ 4.125-4.130 (2002)). 

The veteran has been evaluated on numerous occasions for 
general anxiety disorder under 38 C.F.R. § 4.132, Diagnostic 
Code 9400.  However, 38 C.F.R. § 4.132 was redesignated, 
effective November 7, 1996, as 38 C.F.R. § 4.130, which 
includes new rating criteria under Diagnostic Code 9400.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas.  The "new" 
criteria are not applicable to rating a disability prior to 
the effective date of the change in the regulations, or prior 
to November 7, 1996.  The Board notes that the veteran has 
been denied an increased rating by the RO under both the 
"old" and "new" rating criteria.

The Board is of the opinion that the change in the rating 
criteria effective November 7, 1996, did not result in a more 
favorable version of the regulation than the prior criteria 
with respect to the veteran in this case.  The new criteria 
are more objective than the old to result in more consistent 
evaluations and greater ease in comparing examinations.  The 
symptoms indicated at each level are not intended to be 
comprehensive (and could not be, because of the multitude of 
symptoms in mental disorders), but to provide an objective 
framework that will enable rating boards to assign consistent 
evaluations for mental disorders based on signs and symptoms.  
The Board will apply the "old" criteria to the evidence dated 
before November 7, 1996, and both sets of criteria will be 
applied to evidence on and after that date.  VAOPGCPREC 3-
2000 (2000).

Pursuant to Diagnostic Code 9400, prior to November 7, 1996, 
the evaluation of the veteran's service-connected generalized 
anxiety disorder turned on the severity of his overall social 
and industrial impairment.  The Rating Schedule provided for 
a 10 percent rating where there was emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was warranted 
where such impairment was of "definite" severity.  A 50 
percent disability rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, or when by reason of 
psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  The criteria 
for the next higher rating, 70 percent, under the same 
Diagnostic Code, are applicable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or maintain employment.

A 100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Diagnostic Code 9400 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32). GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). Scores ranging from 
31 to 40 represent major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
neglects family and is unable to work). Scores ranging from 
11 to 20 represent some danger of hurting self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute). See generally Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

Under the amended criteria of Diagnostic Code 9400, effective 
November 7, 1996, a 30 percent disability evaluation is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Also, if the clinical evidence shows 
that the appellant was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132.  It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9400, for a 100 percent evaluation are each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

In considering the veteran's claim for an increased rating 
for his service-connected generalized anxiety disorder, the 
Board is of the opinion that a disability evaluation of 50 
percent is warranted because the evidence supports a finding 
of considerable impairment under the old version of 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).  

The psychiatric medical evidence of record is conflicting.  
Primarily the non-VA evidence indicates that the veteran's 
condition is more severe as compared to the VA evidence.  
Nevertheless, when viewed in its entirety, the Board finds 
the evidence supports a 50 percent rating for generalized 
anxiety disorder.  

The Board finds that a rating in excess of 50 percent is not 
warranted under the old regulations because when considered 
in its totality, the evidence fails to more nearly 
approximate the criteria for severe impairment.  The findings 
made in the VA examination reports, dated in July 1999, June 
2002, and November 2002 more nearly approximate the criteria 
for considerable impairment.  The veteran's GAF scores in 
these reports ranged from 45 to 60, which reflect no more 
than considerable impairment.  The VA examiners did not 
describe the veteran's generalized anxiety disorder in terms 
of severe impairment.  

While the non-VA psychiatric examination reports indicate 
that the veteran's psychiatric disorder may be worse in 
severity, the Board notes that this evidence lacks probative 
value.  The non-VA examiners did not base their conclusions 
on a review of the veteran's claims files containing the 
veteran's service and post-service medical evidence.  
Furthermore, the non-VA examiners did not attribute the 
veteran's symptoms directly to his service-connected general 
anxiety disorder.  Instead, they either attributed it to 
schizophrenia or PTSD, which are nonservice-connected 
disorders.  Therefore, the Board finds that this non-VA 
medical evidence lacks probative weight in comparison to the 
findings made in the VA examination reports discussed above.

The Board further finds that a rating in excess of 50 percent 
is not warranted pursuant to the amended regulations.  The 
findings in the VA and non-VA medical evidence fail to more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

As noted, the non-VA examiners attribute the veteran's 
psychiatric symptoms to non-service connected psychiatric 
disorders and not to his service-connected general anxiety 
disorder.

The veteran contends that he is unable to work as a result of 
his service-connected general anxiety disorder.  He notes 
that he is receiving Social Security Administration 
disability benefits.  As will be discussed in more detail 
below, while the veteran may be receiving Social Security 
Administration disability benefits, the evidence of record 
shows that his inability to work is not due solely to his 
service-connected general anxiety disorder.

VI.  TDIU

The veteran contends that he is unemployable due to his 
service-connected disabilities alone.  

In order to establish a total disability rating based on 
individual unemployability, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  

A total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service- connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Marginal employment shall not be 
considered substantially gainful employment. 38 C.F.R. § 
4.16(a).

Service connection is in effect for lumbosacral strain 
evaluated as 40 percent; generalized anxiety disorder 
evaluated as 50 percent disabling; chronic prostatitis 
calculary evaluated as 10 percent disabling; and bilateral 
hearing loss evaluated as 30 percent disabling.  The 
veteran's combined disability rating is 80 percent.  Thus, he 
meets the minimum schedular requirements for a TDIU under 38 
C.F.R. § 4.16(a).  However, the evidence must still show that 
the veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disabilities.  The 
issue, therefore, is whether the veteran's service-connected 
disabilities alone prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor that takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In this case, the veteran reported in a February 1997 
statement that he had not worked in 17 years as a result of 
his disorders.  The evidence shows that the veteran has a 
high school education.  He reported that he worked in 
construction.  The veteran maintained that he is receiving 
Social Security Administration disability benefits.

Given the veteran's considerable service-connected 
disabilities, the severity of his service-connected 
lumbosacral strain evaluated as 40 percent disabling 
effective July 15, 1999; generalized anxiety disorder 
evaluated as 50 percent disabling; chronic prostatitis 
calculary evaluated as 10 percent disabling; and bilateral 
hearing loss evaluated as 30 percent disabling, resulting in 
an 80 percent combined disability rating, the Board finds 
that the evidence supports the claim for TDIU in this case.  


ORDER

Entitlement to a 30 percent evaluation for bilateral hearing 
loss is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

Entitlement to a 40 percent evaluation for lumbosacral strain 
for a period prior to July 15, 1999, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits, but a rating in excess of 40 percent 
subsequent to July 15, 1999, is denied.
 
Entitlement to a 50 percent evaluation for general anxiety 
disorder is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

According to the record, in April 1997 the RO issued a 
decision regarding this issue of entitlement to service 
connection for disc disease of the lumbar spine secondary to 
lumbar strain.  In September 1997, the veteran filed a notice 
of disagreement to the RO's April 1997 decision.  On remand, 
the RO must issue a statement of the case as detailed below.  
Where there is a notice of disagreement, a remand, not 
referral, is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
and any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

2.  The veteran must be scheduled for a 
VA genitourinary examination.  All 
appropriate diagnostic tests and studies, 
as determined by the examiner, should be 
accomplished, and the claims file should 
be reviewed in conjunction with the 
examination.  The examiner should 
evaluate the veteran's prostatitis and 
describe any impairment resulting 
therein.  Specifically, the examiner 
should indicate the presence of any 
voiding dysfunction or urinary tract 
infection resulting from the veteran's 
prostatitis.  The medical basis for all 
opinions rendered should be given.   

3.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

4.  With respect to the issue of 
entitlement to service connection for 
lumbar disc disease secondary to lumbar 
strain, the RO should ask the veteran and 
his representative whether he desires to 
pursue this claim.  

?	If yes, the RO should issue a 
statement of the case 
addressing the issue of 
entitlement to service 
connection for disc disease of 
the lumbar spine secondary to 
lumbar strain.  All appropriate 
appellate procedures should 
then be followed.
?	If no, then the RO should 
obtain a signed written 
statement indicating the 
veteran's intention to withdraw 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



